PER CURIAM.
William O’Brien petitions this Court for writ of certiorari seeking to quash a trial court order that deferred ruling on the issue of whether O’Brien was entitled to qualified immunity. We grant the petition pursuant to rule 9.030(b)(2)(A), Florida Rules of Appellate Procedure (2001). Because qualified immunity protects a public official from having to defend a suit, see Tucker v. Resha, 648 So.2d 1187, 1189 (Fla.1994), O’Brien will effectively lose his entitlement to qualified immunity if the case proceeds to trial, thereby causing irreparable injury to O’Brien. By deferring ruling, the trial court departed from the essential requirements of the law. The trial court is therefore required to either grant or deny O’Brien’s motion for summary judgment. O’Brien will then be entitled to appeal a denial of his claim for qualified immunity under rule 9.130(a)(3)(C)(vii), Florida Rules of Appellate Procedure (2001).
We therefore grant the petition and remand with directions that the trial court enter an order determining O’Brien’s entitlement to qualified immunity.